DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claims 1, 4, and 8, of an operation method comprising “emitting a first light with a first optical characteristic toward the surface by a light emitting element in a light emitting layer of the touchpad (20) when signal strength of the beacon signal received by the touchpad is greater than a threshold, wherein the first light penetrates a pattern which is light-permeable of the light emitting layer, and an orthographic projection of the pattern on the surface overlaps the coordinate set; 15identifying, by the touchpad, a touched position on the surface when the touchpad is touched; and when the touched position falls in the coordinate set, changing the first light emitted to the pattern by the light emitting element into a second light having a second optical characteristic, and generating and outputting a control signal related to the coordinate set by 20the touchpad (Fig. 1)” is not found in the prior art along with the rest of the limitations of claims 1, 4, and 8.

Van Ostrand teaches a stylus and touchpad apparatus wherein a first touch area can be used for regular input and a second touch area can be used to cycle functions (Fig. 38, [0201]), but does not teach the use of different optical signals being emitted from the touchpad.
Gur teaches a stylus and touchpad apparatus wherein there is a signal strength threshold for when the location of the stylus is determined (Fig. 1, [0027]), but does not teach the use of different optical signals being emitted from the touchpad or the division of a writing area and a functional area.
Sun teaches a stylus and touchpad apparatus wherein first and second optical detection signals are used to track the presence and motion of a stylus ([0148]), but does not teach discrimination amongst regions of a device and that the transition to a second optical detection signal happens only within a specific sub-region of the touchpad.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.